DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Scannell, Jr.; Robert F. (US 6279265 B1; hereinafter Scannell) in view of Adams; Donald (US 20200404868 A1.; hereinafter Adams).
Regarding claim 1 Scannell teaches:
A drainable vase assembly comprising: (See Fig. 4 #201); (Col. 3, lines 58-65) 
a vessel having a top, the top being open such that the vessel is configured for insertion of stems of stemmed plants and of water thereinto. (See Fig. 1 #3 open topped container) 
the vessel having a hole positioned therein proximate to a bottom thereof. (See Fig. 1 #7); (Col. 5, lines 37-43)
the vessel being continuous between the open top and the bottom but for the hole. (See Fig. 1 #7); (Col. 5, lines 37-43)
a pipe engaged to the vessel and extending bilaterally from the hole, wherein the pipe is configured for draining water from the vessel. (See Fig. 1 #19); (Col. 5, lines 37-43)
wherein the pipe comprises a first section positioned externally to the vessel and extending therefrom such that the first section is substantially parallel to the bottom. a second section extending into the vessel such that the second section is substantially parallel to the bottom. (See Fig. 1 #7 pipe sections outside and within the container)
a valve positioned in the pipe. (See Fig. 1 #19); (Col. 5, lines 37-43)
and an actuator operationally engaged to the valve and being positioned externally to the pipe and the vessel, such that the actuator is positioned for selectively actuating the valve for draining of the water from the vessel. (See Fig. 1 #7, 19); (Col. 5, lines 57-62)
Scannell does not teach. Adams teaches:
A third section extending substantially perpendicularly from the second section distal from the first section and toward the bottom, a free end being spaced above, and parallel the bottom, wherein the pipe is configured for siphoning of the water positioned in the vessel below a lower limit of the second section. (See Fig. 3 #86, 90); [0023]
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the pipe of Scannell to incorporate the teachings of Adams in order to gain the advantages of more effectively draining the container.
Scannell in view of Adams does not teach wherein a free end of the third section is open. It would have been obvious to one of ordinary skill within the art to have modified the combination of Scannell and Adams to omit the pump, such that the free end of the third section of pipe is open with predictable results. The resulting device would still function as intended.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Scannell in view of Adams, further in view of HUTCHISON HARLEY E (US 1469512 A; hereinafter Hutchison).
Regarding claim 3 Scannell in view of Adams, as shown above, discloses all of the limitations of claim 1. Scannell does not teach. Adams further teaches:
The second section is coupleable to the first section. (See Fig. 3 #78); [0023]
Scannell in view of Adams does not explicitly teach. Hutchison teaches:
A threaded pipe fitting. (See Fig.  2 #18, 19); (page 1, lines 57-62)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the coupled pipe sections of Scannell and Adams to include a threaded connection, as taught by Hutchison, in order to gain the advantages of interchangeable parts, and since it would be an obvious substitution of functional equivalent.
Regarding claim 4 Scannell in view of Adams, as shown above, discloses all of the limitations of claim 1. Scannell does not teach. Adams further teaches:
Grommet engaged to the vessel for sealably engaging the pipe to the vessel. (See Fig. 4 #66); [0019]
It would have been obvious to one of ordinary skill within the art before the effective filing date to modify the hole of Scannell and Adams to include a grommet positioned within, such that the grommet is positioned for sealably engaging the pipe to the vessel, in order to gain the advantages of creating a watertight seal.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Scannell in view of Adams, in view of Pole; Edward L. (US 20100199555 A1; hereinafter Pole).
Regarding claim 5 Scannell in view of Adams, as shown above, discloses all of the limitations of claim 4. Scannell in view of Adams does not teach. Pole teaches:
Rubber grommet. (See Fig. 3 #157); [0032]
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the grommet of Scannell in view of Adams to be rubber, as taught by Pole, in order to gain the advantages of a watertight connection, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 6 Scannell in view of Adams, as shown above, discloses all of the limitations of claim 1. Scannell further teaches:
Wherein the valve is positioned in the first section of the pipe. (Col. 5, lines 37-43)
Regarding claim 7 Scannell in view of Adams, as shown above, discloses all of the limitations of claim 1. Scannell further teaches:
Wherein the actuator comprises a handle, a button, or a lever, the button being depressible, wherein the handle, the button, and the lever are configured for turning, depressing, and levering, respectively, for actuating the valve. (See Fig. 1 #19); (Col. 5, lines 37-43)
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Scannell in view of Adams, Hutchinson, and Pole.
Regarding claim 9 Scannell teaches:
A drainable vase assembly comprising: (See Fig. 4 #201); (Col. 3, lines 58-65) 
a vessel having a top, the top being open such that the vessel is configured for insertion of stems of stemmed plants and of water thereinto. (See Fig. 1 #3 open topped container) 
the vessel having a hole positioned therein proximate to a bottom thereof. (See Fig. 1 #7); (Col. 5, lines 37-43)
the vessel being continuous between the open top and the bottom but for the hole. (See Fig. 1 #7); (Col. 5, lines 37-43)
a pipe engaged to the vessel and extending bilaterally from the hole, wherein the pipe is configured for draining water from the vessel. (See Fig. 1 #19); (Col. 5, lines 37-43)
wherein the pipe comprises a first section positioned externally to the vessel and extending therefrom such that the first section is substantially parallel to the bottom. a second section extending into the vessel such that the second section is substantially parallel to the bottom. (See Fig. 1 #7 pipe sections outside and within the container)
a valve positioned in the pipe. (See Fig. 1 #19); (Col. 5, lines 37-43)
the valve is positioned in the first section of the pipe. (Col. 5, lines 37-43)
an actuator operationally engaged to the valve and being positioned externally to the pipe and the vessel, such that the actuator is positioned for selectively actuating the valve for draining of the water from the vessel, the actuator comprising a handle, a button, or a lever, the button being depressible, wherein the handle, the button, and the lever are configured for turning, depressing, and levering, respectively, for actuating the valve. (See Fig. 1 #7, 19); (Col. 5, lines 37-43 and 57-62)
Scannell does not teach. Adams teaches:
The second section is coupleable to the first section. (See Fig. 3 #78); [0023]
A third section extending substantially perpendicularly from the second section distal from the first section and toward the bottom, a free end being spaced above, and parallel the bottom, wherein the pipe is configured for siphoning of the water positioned in the vessel below a lower limit of the second section. (See Fig. 3 #86, 90); [0023]
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the pipe of Scannell to incorporate the teachings of Adams in order to gain the advantages of interchangeable parts, and more effectively draining the container.
Scannell in view of Adams does not teach. Hutchinson teaches:
A threaded pipe fitting. (See Fig.  2 #18, 19); (page 1, lines 57-62)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the coupled pipe sections of Scannell and Adams to include a threaded connection, as taught by Hutchison in order to gain the advantages of a tight fitting connection, and since it would be an obvious substitution of functional equivalent.
Scannell in view of Adams and Hutchinson does not teach. Pole teaches:
Rubber grommet. (See Fig. 3 #157); [0032]
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the grommet of Scannell, Adams, and Hutchison, to be rubber, as taught by Pole, in order to gain the advantages of a watertight connection, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Scannell in view of Adams, Hutchinson, and Pole does not teach wherein a free end of the third section is open. It would have been obvious to one of ordinary skill within the art to have modified the combination of Scannell, Adams, Hutchison, and Pole to omit the pump, such that the free end of the third section of pipe is open with predictable results. The resulting device would still function as intended.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7, and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228. The examiner can normally be reached M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY A LOWERY/Examiner, Art Unit 3644            

/MONICA L PERRY/Primary Examiner, Art Unit 3644